TDCJ Offender Details                                                                                Page 1 of2


      T~~'p.s. 0!;PARTMI;.N1j Qlf CRIMINA.!;. JUS,TICe.                                     New Offender Search




 Offender Information Details
     Return to Search list



 SID Number:                                     50226120

 TDCJ Number:                                    02011346

 Name:                                          AHMAD,SHAMOON

 Race:                                           0
 Gender:                                         M
 DOB:                                            1987-07-24

 Maximum Sentence Date:                          2018-11-12

 Current Facility:                               LYCHNER

 Projected Release Date:                         2018-11-12

 Parole Eligibility Date:                        2016-05-13

 Offender Visitation Eligible:                   NO

 The offender is temporarily ineligible for visitation. Please call the offender's unit for any
 additional information.

 The visitation information is updated once daily during weekdays and multiple times per day
 on visitation days.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                       Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




 Offense History:
 I                     Offense                       County Case No.



http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=50226120                      9111/2015